Name: Commission Regulation (EEC) No 1936/89 of 30 June 1989 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 89 Official Journal of the European Communities No L I 87/65 COMMISSION REGULATION (EEC) No 1936/89 of 30 June 1989 fixing the aid for cotton Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of 24,005 ECU per 100 kilograms, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Regu ­ lation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791/89 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 1353/89 (4), as last amended by Regulation (EEC) No 1820/89 0 ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1353/89 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 1 . The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 36,291 ECU per 100 kilograms. 2. However, the amounts of the aid will be confirmed or replaced with effect from 1 July 1989 to take account for the 1989/90 marketing year, as the case may be, of the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 377, 31 . 12. 1987, p. 48 . (2) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 85, 30 . 3 . 1989, p. 7. (4) OJ No L 135, 19 . 5 . 1989, p. 13 . n OJ No L 177. 24. 6 . 1989. p. 31 .